Exhibit 10.2

 

Form of Amendment

 

September 8, 2005   

Ariel Amir

Executive Vice President

and Chief Legal and Administrative Officer

Direct Line: 949.862.3016

FAX: 949.862.1323

ariela@autobytel.com

 

[Name]

[Address]

 

Dear                     ,

 

This letter hereby confirms that the following stock option agreements, as may
have been amended prior to the date hereof (the “Option Agreements”), are hereby
further amended to extend to three (3) years the period during which the options
covered thereby may be exercised following the termination of your service
(“Service”) as a member of the Board of Directors of Autobytel Inc. (the
“Company”) for any reason other than for Cause (as defined below), but in no
event after the tenth anniversary of the grant date set forth in the respective
Option Agreements:

 

1.                                          
                                        
                                        
                                        
                                                 ; 2.   
                                                                               
                                        
                                        
                                                 ; 3.   
                                                                               
                                        
                                        
                                                 ; 4.   
                                                                               
                                        
                                        
                                                 ;      and 5.   
                                                                               
                                        
                                        
                                                 .

 

As used herein, the term “for Cause” shall refer to the termination of your
Service as a result of any one or more of the following: (i) any conviction of,
or pleading of nolo contendre, by you for any crime or felony; (ii) your gross
willful misconduct which has a materially injurious effect on the business or
reputation of the Company; (iii) your gross dishonesty which has a materially
injurious effect on the business or reputation of the Company; or (iv) a
material failure to consistently discharge your duties as director under
Delaware law which failure continues for thirty (30) days following written
notice from the Company detailing the area or areas of such failure other than
such failure resulting from your disability. For purposes hereof, no act or
failure to act, on your part, shall be considered “willful” if it is done, or
omitted to be done, by you in good faith or with reasonable belief that your
action or omission was in the best interest of the Company. You shall have the
opportunity to cure any such acts or omissions (other than item (i) above)
within thirty (30) days of your receipt of notice from the Company finding that,
in the good faith opinion of the Company, you are guilty of acts or omissions
constituting “Cause”.

 

Except as expressly amended herein, all of the terms and conditions set forth in
the Option Agreements are hereby ratified and confirmed, and the Option
Agreements, as so amended herein, shall remain in full force and effect.



--------------------------------------------------------------------------------

Please evidence your agreement with the foregoing by signing below and returning
a copy to me.

 

       

Very truly yours,

 

Autobytel Inc.

                   

Ariel Amir

Executive Vice President

and Chief Legal and Administrative Officer

         

Accepted and agreed to

this         th day of September 2005:

                             